Case: 20-10169     Document: 00515667834         Page: 1     Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 9, 2020
                                  No. 20-10169                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Andrew Cavazos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CR-99-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Jason Andrew Cavazos pleaded guilty to enticement of a minor, in
   violation of 18 U.S.C. § 2422(b). He was sentenced to, inter alia, a within-
   Sentencing Guidelines sentence of 151-months’ imprisonment. Cavazos
   challenges the district court’s application of a two-level Guidelines’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10169      Document: 00515667834            Page: 2    Date Filed: 12/09/2020




                                      No. 20-10169


   enhancement for his commission of a sex act in relation to his enticement
   offense. His claim fails.
          As Cavazos concedes, he did not preserve the enhancement issue in
   district court. Review is only for plain error. E.g., United States v. Broussard,
   669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Cavazos must show
   a forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id.
          Guideline § 2G1.3(b)(4) provides a two-level enhancement for a sex
   offense involving a minor if “the offense involved the commission of a sex
   act or sexual contact”. U.S.S.G. § 2G1.3(b)(4). An “offense” is defined as
   “the offense of conviction and all relevant conduct under [Guideline]
   § 1B1.3”. U.S.S.G. § 1B1.1 cmt. n.1(I) (emphasis added). Importantly,
   Guideline § 1B1.3(a) defines “relevant conduct” as including, inter alia, “all
   acts and omissions . . . that occurred . . . in preparation for [the offense of
   conviction]”. U.S.S.G. § 1B1.3(a). Accordingly, a two-level Guidelines
   enhancement is added when defendant’s sex offense involving a minor
   (offense of conviction) is in conjunction with a preparatory sexual act or
   sexual contact (relevant conduct).
          The district court adopted the presentence investigation report and
   applied the Guideline 2G1.3(b)(4) enhancement, noting Cavazos (32-year-
   old registered sex offender) and Jane Doe (13-years-old) had engaged in oral
   sex the same month as his subsequent offense of enticement. Cavazos
   contends: the court erred by finding the prior sexual encounter to be relevant
   conduct “in preparation for” his subsequent enticement offense.




                                           2
Case: 20-10169      Document: 00515667834          Page: 3    Date Filed: 12/09/2020




                                    No. 20-10169


           Cavazos fails to show the requisite clear or obvious error. In that
   regard, it is neither clear nor obvious that the phrase “in preparation for”, as
   used in Guideline 1B1.3(a)(1), must be interpreted to preclude Cavazos’ prior
   sexual act with Doe. See Broussard, 669 F.3d at 553. He cites no binding
   precedent, and there is no relevant authority holding that a prior sex act
   cannot be preparatory for a subsequent enticement offense involving the
   same victim and offender. See United States v. Gonzalez, 792 F.3d 534, 538
   (5th Cir. 2015) (noting that “lack of binding authority is often dispositive in
   the plain-error context”). Moreover, there is a reasonable dispute whether
   the prior sex act constituted “grooming behavior” for the purposes of further
   sexual abuse. See generally United States v. Howard, 766 F.3d 414, 424–25
   (5th Cir. 2014) (discussing the tactic of “grooming” minors to entice illegal
   sex).
           AFFIRMED.




                                          3